Exhibit 10.3

 

   Hologic, Inc.    ID: 04-2902449 Notice of Grant of Restricted Stock    35
Crosby Drive Units and Restricted Stock Unit Award    Bedford, MA 01730
Agreement (Matching RSU)   

 

 

 

SAMPLE ONLY - SAMPLE ONLY      

RSU Number:

Plan:

 

   ID:

 

 

Effective                     , you have been granted an award of      matching
restricted stock units (“Matching RSUs”) of Hologic, Inc. (the “Company”). The
Matching RSUs are granted pursuant to the terms and conditions of the Plan,
referenced above, and the matching restricted stock unit award agreement (the
“Award Agreement”) provided herewith.

Subject to the terms and conditions of the Award Agreement and the Plan, 100% of
the Matching RSUs will vest on the third anniversary of the grant date (the
“Restriction Lapse Date”), entitling you to receive one share of the Company’s
common stock for each Matching RSU so vested.

By your signature and the Company’s signature below, you (the “Grantee”) and the
Company agree that these Matching RSUs are granted under and governed by the
terms and conditions of the Award Agreement and the Company’s Plan, referenced
above and in the Award Agreement, all of which are attached and made a part of
this document.

 

 

 

 

   

 

Hologic, Inc.     Date

 

   

 

Grantee     Date



--------------------------------------------------------------------------------

Hologic, Inc.

Matching Restricted Stock Unit Award Agreement

Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee entered into an Employment Agreement and a
Change of Control Agreement, both dated as of December 6, 2013 (the “Employment
Agreement” and “Change of Control Agreement”, respectively);

WHEREAS, pursuant to the Employment Agreement, the Company agreed to grant the
Grantee matching Restricted Stock Units (“Matching RSUs”) in respect of the
Company’s Common Stock, $.01 par value per share (the “Common Stock”), in
connection with the Grantee’s purchase of Purchased Shares (as defined in the
Employment Agreement);

WHEREAS, during the immediately preceding calendar month the Grantee has
acquired the number of Purchased Shares equal to the number of Matching RSUs set
forth in the Notice of Grant of Restricted Stock Units to which this Award
Agreement is attached (the “Award Notice”); and

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee the number of Matching RSUs equal to the
number of Purchased Shares acquired by the Grantee during the immediately
preceding calendar month as set forth in the Award Notice.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Matching RSUs. Pursuant to the terms and conditions of this Award
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Grantee the number of Matching RSUs as provided in the
Award Notice. The shares of Common Stock covered by these Matching RSUs are
sometimes hereinafter referred to as the “RSU Shares”. The number and class of
securities and vesting schedule of the Matching RSUs are subject to adjustment
as set forth in the Plan. In the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Plan.

2. Restricted Stock Units. Each Matching RSU entitles the Grantee to receive
from the Company (i) one share of Common Stock for each RSU Share vested as of a
Vesting Date (as defined below) and (ii) the right to receive notional dividend
equivalents, if any, each in accordance with the terms of this Award Agreement
and the Plan. As soon as practical after a Vesting Date, the Company shall
deliver the RSU Shares which have vested on that date.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock, multiplied by the number of Matching RSUs credited to the
Grantee’s account as of the record date for such dividend or distribution.
Payment of the notional dividend equivalents paid on Matching RSUs will be
withheld by the Company and shall be delivered to the Grantee as of the Vesting
Date, if and only to the extent that the Matching RSUs have vested as of said
date, as set forth in paragraph 4.

4. Vesting. The Matching RSUs granted hereby will vest on the earlier to occur
of (i) the Restriction Lapse Dates as provided in the Award Notice with respect
to the number of shares as provided in the Award Notice for each such date,
(ii) in their entirety on the termination of the Grantee’s Service (as defined
below) as a result of the death or Permanent Disability (as defined in
Section 22(e)(3) of the Code)



--------------------------------------------------------------------------------

of the Grantee, or (iii) in their entirety, if the Company consummates a Change
of Control (as defined in the Change of Control Agreement) and during the Change
of Control Period (as defined in the Change of Control Agreement) either (A) the
Company terminates the Grantee’s employment other than for Cause (as defined in
the Change of Control Agreement) or (B) the Grantee terminates employment with
the Company for Good Reason (as defined in the Change of Control Agreement);
provided that in each of (i), (ii) and (iii) (x) the Grantee has remained in
continuous Service through such date or termination, as applicable (the “Vesting
Date”) and (y) the Grantee has not sold, transferred or otherwise disposed of
(including entering into any contract to sell, transfer or otherwise dispose of)
any shares of Common Stock that constitute Purchased Shares prior to such
Vesting Date. For purposes of this Agreement, the term “Service” shall mean
service as a Service Provider to the Company; and the term “Service Provider”
shall mean an employee, officer or director of the Company or an Affiliate of
the Company or a consultant currently providing services to the Company or an
Affiliate of the Company. Whether a termination of Service shall have occurred
for purposes of this Agreement shall be determined by the Company, which
determination shall be final, binding and conclusive. If the Grantee’s Service
is terminated prior to the Vesting Date, then the unvested Matching RSUs shall
immediately terminate and Grantee shall have no further rights hereunder,
including without limitation any rights to receive any Dividend Equivalents as
set forth in paragraph 3.

5. Nontransferability. The Matching RSUs granted pursuant to this Agreement may
not be transferred without the consent of the Company, other than by will or the
laws of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this Award Agreement,
the Matching RSUs, nor any action taken hereunder shall be construed as
(i) giving the Grantee any right to be retained in the Service of, or continue
to be affiliated with, the Company, (ii) giving the Grantee any equity or
interest of any kind in any assets of the Company, or (iii) creating a trust of
any kind or a fiduciary relationship of any kind between the Grantee and the
Company. As to any claim for any unpaid amounts or distributions under this
Award Agreement, any person having a claim for payments shall be an unsecured
creditor. The Grantee shall not have any of the rights of a stockholder with
respect to any RSU Shares or any Dividend Equivalents until such time as the
underlying Matching RSU has been vested and the RSU Shares have been issued.

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Section 280G. In the event that the Grantee shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
“nature of compensation” as a result of a Change of Control (the “Company
Payments”), and such Company Payments will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Code or similar provision, except
as may otherwise be provided in the Change of Control Agreement.

(c) Securities Law Compliance. Upon vesting (or partial vesting) of the Matching
RSUs granted hereunder, the Grantee shall make such representations and furnish
such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company to issue or transfer the RSU Shares in
compliance with the provisions of applicable federal or state securities laws.
The Company, in its discretion, may postpone the issuance and delivery of RSU
Shares until completion of such registration or other qualification of such
shares under any federal or state laws, or stock exchange listing, as the
Company may consider appropriate. In addition, the Company may require that
prior to the issuance or transfer of RSU Shares, the Grantee enter into a
written agreement to comply with any restrictions on subsequent disposition that
the Company deems necessary or advisable under any applicable federal and state
securities laws. The RSU Shares issued hereunder may be legended to reflect such
restrictions.



--------------------------------------------------------------------------------

(d) General. No RSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of a Matching RSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such RSU Shares and/or distribution
of such Dividend Equivalents.

8. Miscellaneous.

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(b) Recoupment/Claw-Back of Awards. Notwithstanding any other provision of this
Award Agreement to the contrary, any Matching RSU granted under this Award
Agreement (including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any Matching RSU or upon
the receipt or resale of any share of Common Stock underlying the Matching RSU)
shall be subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.

(c) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying Matching RSUs, as it deems necessary or
desirable, in its sole and unfettered discretion. Such determinations and
interpretations shall be binding on and conclusive to the Company and the
Grantee. Without limiting the foregoing, the Company may require Grantee to
provide the Company with such information as it may reasonably request to
confirm that the Grantee has not sold, transferred or otherwise disposed of
(including entering into any contract to sell, transfer or otherwise dispose of)
prior to the Vesting Date any shares of Common Stock that constitute Purchased
Shares as a further condition to confirm the vesting of the Matching RSUs
granted hereunder.

(d) Amendment. This Award Agreement may only be modified or amended by a writing
signed by both parties.

(e) Notices. Any notices required to be given under this Award Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

if to the Grantee:

As set forth in the records of the Company

or to such other address as either party may designate under the provisions
hereof.

(f) Entire Agreement. This Award Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Grantee, whether oral or
written, with respect to the Matching RSUs granted hereunder; provided however
that nothing herein shall supersede any Employment or Change of Control
Agreements, if any, that may provide, in certain circumstances, for acceleration
of restricted stock units granted to the Grantee as well as the benefits to
which the Grantee may otherwise be entitled under such Employment or Change of
Control Agreements.



--------------------------------------------------------------------------------

(g) Successors and Assigns. The rights and obligations of the Company under this
Award Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

(h) Applicable Law; Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect.

(i) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Award Agreement are for convenience of reference, and are not to be
construed as part of this Award Agreement. The parties hereto acknowledge and
agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Award Agreement.

(j) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.

(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Award
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

(l) Counterparts. The Award Notice to which this Award Agreement is a part may
be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.